Citation Nr: 1226967	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  06-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty with the United States Army from February 1952 to March 1955, to include combat duty in Korea. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from June 2006 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  In that rating decision, the RO denied service connection for coronary artery disease. 

In June 2008, the Veteran testified before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.  

A procedural history of the Veteran's claim is contained in the June 2011 Board decision.  In June 2011, the Board remanded the claim for additional development to include affording the Veteran a VA examination.  The additional development has been completed and the matter has been returned to the Board for further consideration.  Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's coronary artery disease (or any other heart-related disorder) was not incurred or aggravated in military service, nor is not proximately due to or the result of his service-connected PTSD.



CONCLUSION OF LAW

The criteria are not met for service connection for coronary artery disease, to include as secondary to PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Through VCAA notice correspondence dated from April 2006 through September 2009, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  By way of an addendum to the notice letters, the RO also informed the Veteran as to the downstream disability rating and effective date elements of his claim for service connection. 

The relevant notice information also must have been timely sent.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the initial VCAA notice letter both preceded issuance of the relevant June 2006 RO rating decision deciding the issue under consideration, and thereby comported with the standard for timely notice.  However, the subsequently issued notice letters dated from September 2008 and September 2009 did not meet this standard.  This notwithstanding, the Veteran has had an opportunity to respond to the VCAA notice letters in advance of the May 2012 Supplemental Statement of the Case (SSOC) readjudicating his claim.  There is no objective indication of any further relevant information or evidence that must be associated with the record.  The Veteran has therefore had the full opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, all evidence necessary to decide this claim has been obtained.  VA has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  VA has provided the Veteran with a VA medical examination in December 2008, with a supplemental VA medical opinion obtained in September 2009, and another VA examination in August 2011, to determine the etiology of his coronary artery disease.  

The Board has considered the assertion raised by the Veteran's representative in the July 2012 informal written statement, that the August 2011 VA examiner's medical opinion is inadequate because she did not articulate why a statistical study conducted on a literature review would be invalidated by the absence of an actual case study.  The Board disagrees, and believes that the VA examiner provided an adequate supporting rational.  The August 2011 VA examiner specifically articulated that while some medical literature "alludes" to a correlation, there is no rigorous clinical study to support such a correlation.  Based on her medical expertise, she determined that the fact that there was no established general scientific relationship demonstrated that an etiological linkage is simply unlikely because it has not been established by an actual clinical study.  While the Board recognizes the absence of more lengthy explanation of the basis for the VA examiner's stated findings, there is sufficient grounds to reach the determination that was stated.  The Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran alleges entitlement to service connection for coronary artery disease.  Specifically, he asserts that his disorder is secondary to his service-connected PTSD. 

Although the Veteran does not assert (nor does the evidence of record show) that he has coronary artery disease that is directly related to service, the Board will first address the Veteran's claim for service connection on a direct basis prior to considering his claim on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of 
a current disability, in-service incurrence or aggravation of a disease or injury; and 
medical nexus between the claimed in-service disease or injury and the current disability.  See Hickson, 12 Vet. App. at 253.

Here, the Veteran's service treatment records do not document any treatment or complaints involving the heart or heart-related problems, let alone findings indicative of coronary artery disease.  At the time of a March 1955 examination prior to separation, the Veteran's heart was evaluated as normal and his blood pressure reading was 120/70.  The associated report of medical history is not available.  However, the record does contain the report of a June 1955 VA general medical examination, preformed shortly after the Veteran's separation from service, which does not reflect complaints or findings of any heart-related problems. 

Records of post-service treatment reflect that ongoing monitoring of clinical findings in conjunction with suspected coronary artery disease had been in place as of 2000, that beginning in 2006 there was a progressive worsening of these findings and that there was eventually surgical intervention.  The records demonstrate that the onset of his hypertension was earlier in 1990.  This first medical evidence of any heart-related problem comes more than three decades after the Veteran's separation from service.  

Essentially, there is no evidence of a chronic disorder shown in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the thirty-fives year time span between his separation from service and the first evidence of heart-related problems, let alone within the first year following his separation from service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

There is also no favorable medical nexus opinion of record that supports a direct medical link between the coronary artery disease (or any other heart-related problem) and the Veteran's period of service.  The Board has considered whether an additional examination or opinion is necessary to make a decision on this claim. Under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has reviewed private medical records, VA treatment records, and service medical records.  The Board finds that another examination is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002). 
In short, there is no objective medical evidence of any heart-related problems in service, no evidence of heart-related problems at separation, no evidence of continuity of treatment since service, no evidence of treatment for any heart-related problems until more than thirty-five years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A new examination is not called for.  See McClendon, supra.  Service connection is not warranted on a direct basis.

Turning back to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his coronary artery disease was proximately caused by his service-connected PTSD.  See 38 C.F.R. § 3.310. 

While the Veteran may believe he has coronary artery disease as secondary to his service-connected PTSD, he does not have training in the medical field and the weight of the more probative medical evidence is against such a finding.  Medical professionals have commented on the likelihood that the Veteran has coronary artery disease related to service-connected PTSD.

In support of his claim, VA received a March 2007 correspondence from a VA psychologist treating the Veteran, who observed that the Veteran was service-connected for PTSD, and now had diabetes mellitus and heart problems.  He also noted the Veteran's long history of stress-related symptoms, and opined that "[i]t is reasonable to assume that the stress symptoms from combat helped precipitate and worsen [the Veteran's] medical problems."  The medical problems he refers to are diabetes and heart problems.  This statement from the Veteran's VA psychologist lacks a supporting rationale. 

The Veteran underwent a VA Compensation and Pension examination in December 2008 pertaining to the claimed condition.  According to the Veteran's reported history, he was diagnosed with hypertension in approximately 1990 and he underwent porcine aortic valve replacement in November 2006.  A physical examination was completed.  The diagnosis was confirmed of coronary artery disease.  The VA examiner stated the following:

"Regarding the fundamental question of whether this patient's type 2 diabetes mellitus, hypertension, [and] coronary artery disease are related to his [PTSD]..., it is my medical opinion that it is just as likely as not that there is no connection between this patient's [PTSD] and his development decades later of his coronary artery disease, type 2 diabetes mellitus, and his hypertension.  I state this as there is no medical literature supporting this contention that I am aware of."  

The Board in its August 2009 remand indicated that the language employed within the December 2008 VA examiner's opinion was vague and indeterminate on the issue of the claimed etiological linkage between PTSD and coronary artery disease -- namely, in its use of the term "just as likely as not."  Moreover, the Board felt that the VA examiner confused this matter by stating that there is nothing in the medical literature supporting the Veteran's contentions, which directly contradicts his statement that could be interpreted to indicate that there is a 50 percent chance of a relationship.  The case was therefore returned to the VA examiner for clarification in June 2011. 

In a September 2009 addendum, the December 2008 VA examiner indicated that he had reviewed the file, and stated for clarification that it was "less than 50 percent likely" that the Veteran's coronary artery disease and other cardiovascular conditions were connected to his PTSD.  According to the examiner, his reasoning was the same as in his original report as there was no medical literature supporting the Veteran's contention of which he was aware. 

While the Board considered the VA examiner's September 2009 addendum opinion addressing the etiology of coronary artery disease to be responsive to some of the Board's earlier concerns in its August 2009 remand, the Board felt that there was a need for additional support for the underlying rationale that medical conclusion.  In its June 2011 remand, the Board directed the RO to afford another VA examination in order to obtain a thorough medical rationale tailored to the specific circumstances of the Veteran's case that included a review of applicable medical literature and considered whether the Veteran's PTSD caused a chronic aggravation of cardiovascular problems.  

The Veteran underwent another VA Compensation and Pension examination in August 2011.  The VA examiner noted a review of the claims folder as well as a clinical interview with the Veteran.  A diagnosis of coronary artery disease, ischemic cardiomyopathy, and well-controlled hypertension were confirmed.  The VA examiner stated that based on a review of the medical evidence of record, including the Veteran's reported history and the previous VA medical opinions, the Veteran's ischemic heart disease, including coronary artery disease, is less likely as not caused by or aggravated by his PTSD.  The VA examiner considered the March 2007 medical statement, but felt that it was ambiguous and could be interpreted to mean that the Veteran's stress was aggravated by the fact that he developed two significant medical conditions, which caused him worry.  Similar to the December 2008 VA examiner, the August 2011 VA examiner stated that there was nothing in the medical literature that confirms that PTSD can cause ischemic heart disease.  The VA examiner acknowledged that there have been studies that allude to the possibility, but that they were only based on reviews of literature, and not based on rigorous studies.  

Finally, in a July 2011 brief the appellant's representative cited information from the Cecil Textbook of Medicine (22nd Edition, 2004), page 253, as stating that psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support had been associated with the occurrence of reoccurrence of cardiovascular disease.

Given the Board's review of the foregoing, the competent and probative evidence warrants the denial of this Veteran's claim for service connection for coronary artery disease.  On this subject, the Board has considered the competing medical opinions - the March 2007 VA psychologist's statement, and the September 2009 and August 2011 VA examiners' opinions.  For reasons set forth below, the Board finds that the latter opinions are the more persuasive pronouncement regarding the subject of etiology in this Veteran's case. 

It is well established that the Board is within its province to weigh conflicting medical evidence. In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

After carefully reviewing the March 2007 VA psychologist's opinion, the Board finds that it lacks any objective review of the underlying medical records.  This aside, the opinion proffered alleges a nebulous and somewhat conclusory theory that psychological stress would have automatically impacted the severity of each of the Veteran's physiological medical conditions.  The opining psychologist offers no further rationale to explain why this may have been the case, particularly as it relates to a cardiovascular disorder such as coronary artery disease. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Equally disconcerting is how a psychologist, without supporting clinical medical findings, such as by an actual physical exam, could determine that there was a definitive connection between psychological and physiological ailments.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings). 

By comparison, both the September 2009 VA examiner's supplemental medical opinion and the August 2011 VA examiner's medical opinion are premised upon a claims file review, as well as an actual physical exam, and they reflect the finding that there is no evidence whatsoever in the record to substantiate a causal connection between the Veteran's PTSD, and cardiovascular diseases, such as coronary artery disease or hypertension.  Both VA examiners expressly stated rationale that there is no firm medical literature supporting the existence of such a claimed medical relationship.  Moreover, the August 2011 VA examiner specifically articulated that while some medical literature "alludes" to a correlation, there is no rigorous clinical study to support such a connection.  While the Board recognizes the absence of more lengthy explanation of the basis for either VA examiner's stated findings, there are sufficient grounds to reach the determination that they both stated.  

It is readily apparent that the VA examiners have considered the fact that there was no established general scientific relationship anywhere in the evidence to support a finding of a link between the Veteran's PTSD, and the physiological cause or manifestations of his cardiovascular disease.  Implied in this finding is the premise that such an etiological linkage is simply unlikely, and as noted by the August 2011 VA examiner, has yet to be demonstrated beyond an academic study of the medical literature.  The Board finds these opinions to be better substantiated than any that vaguely favor the claim.  These opinions against the claim are supported by rationale, with well-reasoned conclusions, premised upon a specific case review, as well as a more generalized survey of applicable medical journal findings. 

The Board has considered the Veteran's assertion that his coronary artery disease is proximately caused by his service-connected PTSD.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Court and the Federal Circuit have clarified that lay persons, such as the Appellant, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing his symptoms of stress, shortness of breath, fatigue, chest pain, and other physiological manifestations, but he is not competent (i.e., professionally qualified) to offer an opinion as to a possible relationship between his coronary artery disease and  his service-connected PTSD.

Regarding the medical citation submitted by the Veteran's representative, the Court has found that treatise materials generally are not specific enough to show a nexus. Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Court has noted further that medical opinions directed at specific patients are generally more probative than medical treatises.  Herlehy v. Brown, 4 Vet. App. 122, 123(1993).  In light of the aforementioned authorities, the Board finds that the September 2009 and August 2011 VA examiners' opinions to be more probative than the Veteran's lay statements and the cited medical treatise as to the etiology of his coronary artery disease.  Indeed, both VA examiners specifically considered and addressed the Veteran's medical history and the diagnosis and etiology of the Veteran's coronary artery disease whereas the cited medical treatise only vaguely advances that there is an association between psychosocial factors and cardiovascular disease without discussion of either coronary artery disease or the Veteran's specific medical history.  Moreover, the August 2011 examiner likely considered this medical citation in her review of the applicable literature, and continued to conclude that a statistical study of medical literature was not sufficient to support the correlation between the Veteran's coronary.  

In summary, the most probative evidence on file effectively rules out a causal linkage between service-connected PTSD, and coronary artery disease.  In repudiating any connection between the two disorders, both VA examiners opinions effectively rule out secondary service connection of the basis of initial causation from PTSD, as well as that of chronic aggravation by the same.  See 38 C.F.R. § 3.303(b); see also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996). 

The Veteran's own assertions have also been afforded appropriate weight; however, as he is a layperson, he cannot provide a competent opinion as to the causation of coronary artery disease and its claimed relationship to service-connected PTSD, as these are matters clearly not within the purview of lay observation.  See Grottveit v. Brown, 5 Vet. App. 91, 93  (1993). 

For these reasons, the Board is denying the claim for service connection for coronary artery disease, to include as secondary to PTSD.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for coronary artery disease is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


